Citation Nr: 0829014	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife, and K.B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the veteran's file 
was transferred to the RO in Detroit, Michigan.

The veteran was afforded an informal conference with a 
Decision Review Officer in September 2006.  A copy of that 
report is associated with the claims file.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

In December 2007, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran had service in Vietnam, and he is presumed to 
have been exposed to herbicides to include Agent Orange while 
in Vietnam.

2.  A skin disorder was not shown in service; and, competent 
medical evidence does not show that the veteran's currently 
claimed skin disorder is attributable to his period of active 
military service, to include any exposure to herbicide 
agents.





CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2005, prior to the 
initial adjudication of his claim in the January 2006 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, May 2007, and March 2008, including as it relates 
to the downstream disability rating and effective date 
elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for a limited number of specific 
disorders will be rebuttably presumed if they are manifest to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  A veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Analysis

The veteran is seeking entitlement to service connection for 
a skin disorder, to include as due to exposure to the 
herbicide Agent Orange during service in Vietnam.

Because the veteran served in the Republic of Vietnam during 
the Vietnam era, he is presumed to have been exposed to 
herbicides to include Agent Orange while in Vietnam.  As 
stated above, in the case of such a veteran, service 
connection for a limited number of specific disorders will be 
rebuttably presumed if they are manifest to a compensable 
degree at any time after service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  The 
inclusion of certain diseases, as opposed to others, within 
this enumerated list reflects a determination by the 
Secretary of Veterans Affairs, based on sound medical and 
scientific evidence, that there exists a positive association 
between (A) the occurrence of those diseases in humans, and 
(B) the exposure of humans to an herbicide agent.  38 
U.S.C.A. § 1116(b)(1) (West 2002); 72 Fed. Reg. 32395-32407 
(2007).  However, the veteran's claimed skin disorder is not 
among the listed diseases; therefore, the veteran is not 
entitled to presumptive service connection on an herbicide 
basis for such disorder.  See 38 U.S.C.A § 1116; see also 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection on a direct basis for 
his claimed skin disorder under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to Hickson element (1), medical evidence of a 
current disability, the Board notes that the VA and private 
medical evidence of record does not contain any diagnosis or 
treatment of a skin disorder for the veteran.  During his 
October 2007 VA Travel Board hearing, the veteran alleged 
that he was receiving treatment from a dermatologist at the 
VA Medical Center (VAMC) in Detroit, Michigan.  See Travel 
Board Hearing Transcript at page 10.  However, a review of 
the treatment records obtained from the Detroit VAMC (dated 
January 2003 to January 2008) are negative for any 
complaints, treatment, or diagnosis of a skin disorder.  The 
Board notes that the claims file does contain private medical 
records (dated November 2003 to November 2005) showing a 
diagnosis of eczema, but such private medical records pertain 
to the veteran's son and not to the veteran himself.

Nevertheless, the veteran claims that he currently suffers 
from a skin disorder with symptoms of chronic itching, dry 
skin, and rash affecting his back, chest, head, face, and 
neck.  See Travel Board Hearing Transcript at pages 3-5.  The 
veteran, a lay person, is competent to testify as to these 
symptoms, because such symptoms are readily identifiable by 
lay people, and therefore the determination of the existence 
of such symptoms is not medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology; where a disability may be diagnosed by its 
unique and readily identifiable features, the presence of 
disability is not necessarily a determination "medical in 
nature," and may be capable of lay observation).  As a 
result, Hickson element (1) has been satisfied for the claim.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the veteran's service 
medical records are negative for any complaints, diagnosis, 
or treatment of a skin disorder.  In addition, at his October 
2007 Travel Board hearing, the veteran testified that he 
"might have" had a skin condition in service because he had 
sensitive skin at that time, but later stated that his 
itching symptoms began approximately 20 years ago (in 1987, 
which was still almost 20 years after his military service).  
See Travel Board Hearing Transcript at pages 16, 18.  As a 
result, Hickson element (2) has not been satisfied for the 
claim.

With respect to Hickson element (3), medical nexus, there is 
no competent medical opinion of record linking the veteran's 
claimed skin disorder to his military service.  It is clear 
that, in the absence of any disease or injury in service, a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  As a result, 
Hickson element (3) cannot be satisfied for the claim.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his claim.  As discussed 
above, the VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines that such development is necessary to decide the 
claim.  A medical examination or medical nexus opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
examination of the veteran and/or a medical nexus opinion is 
not warranted in this case, because the information and 
evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, nor does it 
indicate that his claimed disability or symptoms may be 
associated with service.

Thus, the Board concludes that obtaining a medical 
examination and medical nexus opinion under the circumstances 
presented in this case is not necessary to decide the claim 
and would serve no useful purpose.  38 C.F.R. § 3.159(c)(4); 
cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In so 
concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein VA erred in failing to obtain a 
medical nexus opinion even though evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  
Significantly, in the current case, there is no evidence that 
the veteran suffered from a skin disorder in service.  
Therefore, the Board finds that the facts in this case are 
easily distinguishable from those in Charles.

The veteran has been provided the opportunity to present 
further evidence pertaining to in-service incurrence of a 
skin disorder, but he has not sufficiently done so.  
Furthermore, in April 2008, the veteran submitted a statement 
to say that he had no other information or evidence to submit 
in support of his claim.

In essence, the veteran's case rests on his own statements 
that he suffered from a skin disorder in service.  The Board 
has considered those statements.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In addition, to the extent that the veteran is 
contending that he suffered from a skin disorder in service, 
his recent statements are outweighed by the utterly negative 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran long after the 
fact].  The Board finds, therefore, that the veteran's 
statements are not probative of a nexus between his currently 
claimed skin disorder and his military service.  See also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder, to include as due to 
herbicide exposure in Vietnam.  Therefore, the benefit of the 
doubt provision does not apply, and the claim must be denied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


